Citation Nr: 0326743	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for asthma, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1998 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO increased the rating 
for the veteran's service-connected asthma from the 
previously assigned 10 percent level to 30 percent.   

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In April 2003, pursuant to the VCAA, 
the RO sent a letter to the veteran notifying him of the 
evidence necessary to substantiate his claim.  He was 
requested to complete and submit an Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
if there were any private medical records which would support 
his claim.  He was advised that he had 30 days to provide 
such information.  The RO did not receive a response during 
that 30 day period, and subsequently transferred the case to 
the Board for appellate review.  

Significantly, in June 2003, the RO received the requested 
authorization form from the veteran.  The RO then forwarded 
that form to the Board.  The form reflects that the veteran 
received treatment for his service-connected asthma from 
"Dr. Darby."  The Board notes that the claims file already 
contains a letter from C.A. Darby, M.D., dated in March 1999 
which reflects that he had treated the veteran for bronchial 
asthma beginning in February 1998.  However, the letter from 
Dr. Darby does not contain any specific information regarding 
the severity of the veteran's bronchial asthma. 

Although the veteran's authorization form was not submitted 
within the 30 day period set forth in the letter from the RO, 
this does not matter because one of the regulations 
promulgated by VA to implement VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  Thus, 
the veteran's failure to submit the requested authorization 
form within 30 days does not provide a basis for excusing the 
VA from obtaining such records.  Accordingly, the case must 
be remanded for the following actions:

1.  The RO should obtain the veteran's 
treatment records from C.A. Darby, M.D., 
1400 M.L.K. Jr. Blvd. P.O. Box 150278, 
Dallas, Texas 75315.  The veteran should 
be provided notice as to any evidence 
which cannot be obtained.   

2.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




